DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (US 2007/0015611) in view of Vaccari et al. (US 8,382,685).
    Regarding claims 1, 19, 20, Noble discloses an apparatus (fig. 2a), comprising: a housing (fig. 2a); a clip attached to the housing, configured to attach the apparatus to a helmet, hat, or headband (page 4, [0037-0038]); and activate an alarm when the tilt of the apparatus exceeds a tilt threshold (if the magnitude of tilt in any direction exceeds the adjustable magnitude threshold, then a visible and/or audible alarm in page 4, [0034]). Claim 19, wherein the certain amount of time is configurable via the computing device and a user interface on the apparatus (col. 4, lines 0034-0036]); and wherein the tilt threshold is configurable via the computing device and the user interface (page 4, [0034-0036]).
  Noble discloses all the limitations set forth above but fails to explicitly disclose a position sensor, configured to sense a tilt of the apparatus, continually, while the apparatus is activated; and a computing device, configured to: retrieve the tilt of the apparatus from the position sensor, repeatedly, while the apparatus is activated.

   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Vaccari within the system of Noble in order to produce a signal that indicates that the helmet is in an unsafe position thereby improving the reliability of the system.

 Regarding claim 2, Noble discloses wherein the tilt threshold is configurable via the computing device and a user interface on the apparatus (fig. 2a).
 Regarding claim 3, Noble discloses wherein the user interface is configured to receive a user input to notify the apparatus to configure the tilt threshold, and wherein the computing device is configured to: receive the user input from the user interface; and set the tilt threshold of the apparatus, in response to receiving the user input, by retrieving the tilt of the apparatus immediately after the user input is received by the computing device (page 4, [0034-0036]).
 Regarding claim 5, Noble and Vaccari disclose all the limitations set forth in claim 1 and Vaccari further discloses a light-emitting diode (LED), and wherein, in the activation of the alarm, the computing device is configured to activate the LED to output a visible light signal (col. 5, lines 53-67).
 Regarding claim 6, Noble  discloses a speaker, and wherein, in the activation of the alarm, the computing device is configured to activate the speaker to output an audible sound (fig. 4; page 8, [0062]).
 Regarding claim 7, Noble discloses a vibrator, and wherein, in the activation of the alarm, the computing device is configured to activate the vibrator to output a perceivable vibration signal (page 8, [0062-0063]).

 Regarding claim 8, Noble discloses a buzzer, and wherein, in the activation of the alarm, the computing device is configured to activate the buzzer to output a perceivable warning signal (page 6, [0051]).
 Regarding claim 9, Noble and Vaccari disclose all the limitations set forth in claim 1 and Vaccari further discloses  a first light-emitting diode (LED) and a second LED, and wherein, in the activation of the alarm, the computing device is configured to activate the first LED and the second LED to output respective visible light signals on different sides of the apparatus (col. 5, lines 46-67).
 Regarding claim 10, Noble discloses wherein the position sensor includes a gyroscope configured to sense pitch, roll, and yaw of the apparatus (pitch, roll and yaw inherently included in the gyroscope) (page 1, [0006]).
 Regarding claim 11, Noble and Vaccari disclose all the limitations set forth in claim 1 and Vaccari further discloses wherein the position sensor includes a magnetometer (power connector with wire in col. 4, lines 38-44).
  Regarding claim 12, Noble discloses wherein the position sensor includes an accelerometer (page 1, [0005]).
  Regarding claim 13, Noble discloses wherein the position sensor includes a multi-axis accelerometer (page 1, [0005]).
 Regarding claim 14, Noble discloses wherein the position sensor includes an accelerometer (page 1, [0005]).
 Regarding claim 15, Noble discloses wherein the computing device is configured to activate the alarm when the tilt of the apparatus exceeds the tilt threshold over a certain duration of time (page 4, [0034]).
 Regarding claim 16, Noble discloses wherein the certain duration of time is configurable via the computing device and a user interface on the apparatus (page 4, [0034-0036]).

 Regarding claim 18, Noble and Vaccari disclose all the limitations set forth in claim 1  and Vaccari further discloses a wireless transceiver, configured to: communicate with other devices over a network; and communicate information sensed by the position sensor (col. 4, lines 54-67; col. 5, lines 1-40).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (US 2007/0015611) in view of Vaccari et al. (US 8,382,685) as applied to claim 1 above, and further in view of Dixon (US 2019/0037956).
  Regarding claim 4, Noble and Vaccari disclose all the limitations set forth in claim 1 but fail to explicitly disclose wherein the clip is configured to attach to a cage of a facemask. 
 However, Dixon discloses wherein the clip is configured to attach to a cage of a facemask (fig. 4-fig. 5). 
 Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Dixon within the system of Noble and Vaccari in order to reduce the possibility of injury to the head of the user thereby maximizing the safety of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wexler et al. (US 10,326,922) discloses wearable…image sensors.
Lin (US 5,588,513) discloses tilt-locking…suitcase.

Morimoto (US 9,927,617) discloses head-mounted…….to a wearer.
Van Praet (US 5,783,451) discloses pipetting unit and method for liquids.
Haraoka (US 5,713,144) discloses linear…..power shovel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
February 10, 2022

                                                                 /DANIEL PREVIL/                                                                 Primary Examiner, Art Unit 2684